Title: To Benjamin Franklin from John Temple, 26 July 1781
From: Temple, John
To: Franklin, Benjamin


Dear Sir
Amsterdam 26 July 1781.
Your Obliging favor of the 15th Instant from Passey, is now before me; and I received it with the greater pleasure as it confirmed what I had before heard—that you are very well and in good spirits.
The several circumstances you have mentioned, are sufficient to determine me not to come to Paris, especially as there are no American Vessells now at the Ports of France; & as the Minerva Capt Brown from Newberry-Port arrived here since I wrote to you, and the Captain tells me he expects to sail, on his return to Newberry, in the course of the Next Month. The ship you mention to be now about sailing from hence to Philadelphia, is, I understand, so crowded, and with such a Variety of Characters onboard, that it would not have been agreable to me to have Embarked in her; I trust that in the Minerva I shall meet with both a Comfortable & a safe conveyance.
My being considered where you are as a doubtfull Character not a little surprized me at first reading your Letter, as I had not the most distant Idea of such a Suspicion! but I am not much hurt at it; the series of trouble, danger, & Mortification, that have attended me from the begining of the Contest—The Sacrafises I have made—and the losses & persecution I have sustained, but ill agree with any Idea of my being difficient in Friendship to the cause of my Country; or, of my having any secret connection with the English Minister! Nevertheless, to see & converse with that same Minister if I could, was one part of my View in returning to Europe, and I did see and converse with him, for more than two hours, on the first day I got to London. Let me shortly state the matter to you. After I had been five or six months at Boston and in the other states of America, the English Newspapers arrived with the Examination of Mr Cicero Galloway at the Bar of the House of Commons, and the Speeches of Mr Eden Govr. Johnstone & others in Parliamt. all concurring & laboring to make the people of England believe that the Independence of America could not be maintained, for that Discord & Dissencion were in their Councils—their Paper Medium ruined and at an End—and that, four fifths of the People at least, were disposed to get rid of the Tyranny of Congress, & return under the Government of Great Britain! such, you will remember, were the sentiments at that time urged, by the Apostate Johnstone, Eden, & other Ministerialists in Parliamt. and the few friends to truth in the Minority, had Neither Facts or Vouchers to contradict those sentiments.
I had, before the Arrival of these pernicious Speeches, been deliberately through the Northern & Middle states of America, had conversed with all orders of men in them, and with some of the first people from the Southern states, and therefore personally knew that such sentiments so advanced by the Perfidious Johnstone, Eden & others, (who had never been without the lines of the Brittish Army) were utterly False, proposed to my Friends at Boston, to return immediately to England, and there state the Matter, as I personally knew it to be, to the English Minister if I could get Access to him, or if not, to give the Minority an Opportunity of calling me also to the Bar of the house, where I might confront the false information that had been delivered there by Galloway, & Supported by Johnstone & Eden, who could have no personal knowledge, as I had, of the disposition of the people of the united States. Mr Bowdoin, Dr. Winthrop, Genl. Warren, Dr. Cooper, Dr. Chauncy, Gen: Gates, Govr Trumbull and others highly approved of such the Idea of my coming.— Pleased with an expectation that such an Evidence as myself, who had so lately been in the United states, and personally knew the sentiments that prevailed in them, might invalidate Mr. Galloways information, and probably be the means of the English Ministry’s giving up the Contest, and turning their thoughts to Peace upon an Explicit Acknowledgement of the Independence of those states, I lost no time in getting to London, and on the first day of my Arrival there, had a Free conversation with Lord North: My Endeavours were to Establish in his mind, the Genuine truth; viz’ That whatever his Lordship might have then lately heard to the Contrary, from Gentlemen who had not been without the lines of the Army, the People of America, to my Personal knowledge, were very much united in their determination Never to return under the Governmt. of England, Nor to have any connection with Great Britain but as their Equal, compleat, in every sence of the word: and that, upon the Observation I had made upon what I had both seen & heard upon this Spot, I was clear in Opinion that however long, or in whatever distressing mode the War might be continued for that purpose, it would after every exertion, be found fruitless. This was the Text upon which I discanted to the utmost of my Abilities. His Lordship appeared to be both staggered & disconcerted—said he had other & very opposite information, that he knew that Mr Garrard was tired of the Business and was coming home, & that Congress would find itself without the aid it expected, and much more to that purpose! I was astonished at the load of Misinformation with which his mind was Crowded; but at the same time thought I had made no inconsiderable impression upon him, however soon it probably was eraised by those whose sentiments he is Obliged to adopt. Since that Interview, I have never Exchanged a word with Lord North, Nor have I had any conversation, of any kind with any other of the Ministers, or with any of their adherents since I have been in England. My Acquaintances have been not many—My Intimates but very few. The Duke of Rutland, David & Winchcomb Hartley, Dr. Price, Mr Townshend, the Dean of Winchester, and one or two more, composed the Circle I lived in, and I believe I did essential service to my Country in Fortifying fr. time to time the minds of the Minority, & our Friends out of Parliament, against the studied false reports of our Enemies; many of which I was able to bear positive testimony against, and I have been waiting in hope and in expectation of Truth’s prevailing at last, in the Mind of the English Minister whoever he may be, and Peace might be the happy consequence thereof.
Had the Views I went to England upon been successfull, had the truths I carried there been attended to, rather than Galloways falshoods, I think I should have done a most essential service! at any Rate, my Country is Welcome to my Endeavours; I have faithfully done it every service that was in my Power, from the begining of the Contest to this Moment; I never was, nor never will, be other than its sincere friend. The cause of America is a Just Cause! and would remain unalterably so upon my mind, if even still more Extraordinary Events shd. Occur in the Maintaining the cause, than hath yet happened. Why shd. I be surprized at the Doubts & suspicions you mention, when I see that like Suspicions, or Greater, are raised, and I believe on purpose to shake the Characters of the first & best Friends & Servants of America, on both sides the water? Men to whose Wisdom & Integrity, under God, our Country is indebted for its Salvation. God Grant that the Cause, good as it is, may not be deeply injured or disfigured, by the unaccountable doubts & suspicions that are so industriously circulated! do not our affairs begin to wear a Complexion something like the famous Salem Wichcraft? which got to such an height, as that the Judges Ministers Magestrates, & first people in the state, were Accused of being Wizzards! you will laugh, but upon my Honor, knowing what I know, and hearing what I have heard, the resemblance strikes me very forcably.
Independent of personal regard, some of the best friends to the Liberties of mankind in England, were greived to see the Attacks lately made in the News papers upon the Character of Dr. F—— a Name gone forth (I don’t mean to compliment) in Glory to the World; it is a Public Name, which, in the History of America, must be one of its greatest ornaments, or a disfigurement to it, there can be no Medium. A Sincere Friend, who hath the most unshaken faith that it will be of the first description, defended that Character from a base Attack in the London Courant, and asked the Printer why, in a Paper he wished to be considered as friendly to the cause of America, he could suffer such a Peice, against such a Character, to appear? He replyed, it was sent over to him to be published, by a person on this side the Channel; one whom I have seen, since my Arrival, squinting about this Place with a Violent Virtuous friend to America (a Mr. Greives he was with you at Paris) who fled from England a few Months ago for an unnatural Attempt. These Cattle it seems as I am told, for I have never Exchanged a word with ’em, have their Doubts of many, among whom, Neither the Names of Franklin, Bowdoin, S. Adams, and others, beside my self, have not escaped. I have mentioned this circumstance not as being of any Moment, but to shew what Reptiles & Vermin attempt to raise a dust, injurious to the most respectable Characters. And I do in my conscience believe that Britain hath her inscendiaries planted about, for the purpose of deceminating suspicion & distrust of each other, among the best & most sincere Friends to the American Cause; such an one, have I always thought that Atrocious Villain to be, who worse than Robb’d the Poor American Prisoners in England, of the stipend that was allowed them; I have seen your Letters to Mr Hodgson of London concerning that affair, and my Indignation was inexpressible. I wish he may not be found Tardy in Matters, tho not so cruel as robbing the Prisoners, yet more injurious to the cause of his Country; from the Letters he hath at times shewn to me in London, I know he has had a correspondence with almost all our first people on this side the Water, I wish he may not have been a stirer up of strife among them, and a low prized Intelligencer, to some of the understrappers of the Ministry.
The other part of my View in coming to Europe was principally concerning myself, and earnestly urged by Mr Bowdoin &c.— You know we were dismissed from our several Employments under the Crown of England at one & the same time, and for one & the same cause; that cause must be full in your Remembrance. Had the Eight Worthy & Respectable Gentlemen to whom a communication of the utmost Importance to the Welfare of our Country, not Violated a most positive injunction from you, Neither you nor I shd. have been dismissed— I shd. not have lost a very Respectable & easey Employment of £1000 a Year, and as good an Interest in England, as perhaps any American at that time could have boasted of, nor have been put to the Risk of my life, & Obliged to suffer the thousand Anxieties & Mortifications which I have since suffered. Those Gentlemen however, for the Salvation of our Country, as they say, they thought (and I believe rightly thought) did Violate the injunction that was sent over with those incendiary Letters & papers, and the consequences I have mentioned, soon followed. It was never in my Power, after Hostilities commenced, to get home with my Family, sooner than I did in 1778. But I Never had a doubt that when I shd. be so happy as to get home, my Country would compensate my pecuniary losses; my other sufferings, it was not in its power to compensate: and when I was at Boston I stated the matter to the Seven Surviving of those Gentlemen (Mr Pitts died before my Arrival) who all Acknowledged the unspeakable advantage those Letters gave, in that early stage of the Troubles! as they were the first positive proofs, of the designs & Plans Machinating against the Liberties of the Country, by men, Who till then were supposed to be the most inflexible Friends to those Liberties; But declared, that, tho: they knew I had suffered in England on that Accot. from a Suspicion in the Minister, they never had the least knowledge or intimation of my having had any hand or share in bringing those documents to light, and to the Eyes of our Country. I told them I had been privy to the whole transaction: that it was through my means that you were able to Obtain them: that they were obtained in the most honorable way, of which the Minister had not, nor could not have, any knowledge, unless from the Gentlemen (?), but to save an Innocent person, who might be Suspected by the Minister, the most positive injunction from you, at my request, Accompanied those Letters, which injunction they thought Necessary to Violate. The consequences were, the dismission & losses I have mentioned. They expressed a wonder that I shd. come home at that time without first writing to you for such a statement of the matter, as would leave the Justice of my Claim without a doubt! for that if it was manifested to them that I had the Claim I then urged, they in conscience shd. think themselves doubly bound (seeing they had so Violated the injunction) to see to the utmost that I was compensated. In Answer to which I told them, that in the first place, it was a transaction which I would never have Ventured to have written a line from Engd. upon: I had felt sufficiently from suspicions to deter me from Running the Risk of creating further Suspicions in those who wished for a pretense to destroy me. And in the Next place, I had concluded that Dr. Franklin when at Boston, had so clearly stated the whole of that Memorable affair, at least to those Gentlemen who had departed from his injunction, as that I could not fail upon my return home, of meeting with every amends that was in the Power of my Country. Mr. Cushing to whom the Letters & injunction from you was particularly addressed, said that your private Letter to him concerning those documents was lost or mislaid when the troops were at Boston, that he could not precisely say what your injunctions were: But they all agreed that if I had the share in that Meritorious business which I then gave them to understand (but which could only be assertained by Dr. Franklin) they shd. think themselves in honor & Conscience bound to support to the utmost my Claim. And Accordingly, in case of Death to myself or them, they, for the benefit of my Children, signed a paper to that purpose a short time before I left Boston; which paper is now in the hands of Mr Bowdoin. Thus have I stated, in as clear a manner as I am able, the Motives that brought me back to Europe; and all that I have now to request, is that you will in your own way, and According to your own Idea of Justice to me, send over such a Testimonial as you may think proper. I do not wish you to write a word upon this business though so interesting to myself and to my Children, or upon the former part of this Letter, but what Conscience clearly dictates to you.
You was my fellow sufferer, and a Great Sufferer, but our Country I hope hath made you every amends that was in its power, at which I have constantly & sincerely rejoiced! and have ever detested the little envious acts that have been practiced, to deprive you of the Glory due to the large share you have had, in the preservation of the Liberties of our Country:— I am now going home, where I hope to lay my Bones without ever seeing Europe again. This last trip has Cut deep into the Remains of my Patrimony; I however have a kind & Munificent friend in Mr Bowdoin! and at the same time, I have full faith, that when testimony is Borne to the Justice of my Claim, Myself or my Children will not be total Sufferers by the most Important transaction of my life in favor of my Country, which produced Events, that a Scepter would not tempt me to experience again.
You must not expect a correct Letter from me, especially as it is intended for the Eye only of a Friend, and on a Subject on which I have endured much pain. I never could write correctly, but I hope to be understood. Had I seen you as I wished to have done, I had many circumstances & Annecdotes to have communicated, which would probably have been entertaining; and some of them I believe would have been usefull to you. Pulteney has behaved like a Rascal both to you & to me, but he has got Nothing by it. Both himself & his Brother Judas are now in contempt, even in England! I should as it principally concerned you have told you the conversation that passed between them & me, before I went to America, and after my return. But it would be troublesome for you, at your time of life & surrounded with business; or even for myself, at Fifty; to exchange sentiments on paper, upon the many Extraordinary Events that have happened since we last saw Each other. And it is scarce probable that we shall ever see each other again, but be assured that I most sincerely wish you a Calm & pleasant Evening of life, and unceasing happiness forever after, for I am, with unfeigned Esteem & Regard, Dear Sir Your most Obedient, and Most Humble Servant.
J. Temple.

There was Nothing Extraordinary at Boston on the 4 June. I have a letter from Mr Bowdoin of that date; he is expecting me by the way of France as I wrote him by Appleton that I shd. come that way.

 
Notation: Letters from J. Temple Esqr. 1781
